IN THE COURT OF APPEALS OF TENNESSEE

                            AT KNOXVILLE




J. CRAIG REED, and                 ) C/A NO. 03A01-9807-CH-00210
                               FILED
                              October 13, 1999

                             Cecil Crowson, Jr.
                            Appellate Court Clerk
wife, KRISTI L. REED,          )
                               )
          Plaintiffs-Appellees,)
                               )
                               )
                               )
                               )
v.                             )
                               )
                               )
                               )
WALLY CONARD CONSTRUCTION,       ) APPEAL AS OF RIGHT FROM THE
INC., GREGORY D. SHANKS,         ) KNOX COUNTY CHANCERY COURT
d/b/a SHANKS & BLACKSTOCK,     )
and JIM NICELY, d/b/a JIM      )
NICELY CONSTRUCTION,           )
                               )
          Defendants,          )
                               )
and                            )
                               )
                               )
WEST KNOX PROPERTIES, INC.,    )
                               ) HONORABLE FREDERICK D.
MCDONALD,           Defendant-Appellant. ) CHANCELLOR




For Appellant                          For Appellee

W.F. SHUMATE, JR.                      HENRY T. OGLE
Shumate & Bowling                      Knoxville, Tennessee
Knoxville, Tennessee




                                                                   Page 1
                            OPINION



AFFIRMED AND REMANDED                                Susano, J.
          This is an action under the Tennessee Consumer

Protection Act (“the Act”) that arose out of the sale of a

residence.     Following a bench trial, the court below awarded

compensatory damages, attorney’s fees, and discretionary costs

to the plaintiffs, J. Craig Reed and wife, Kristi L. Reed (“the

Reeds”) to remedy a violation of the Act, i.e., a

misrepresentation by the seller of the property as to whether

the location of the residence violates a subdivision setback

restriction.    The seller of the residence, West Knox

Properties, Inc. (“West Knox”), appeals, raising three issues:



         1.   Did the Chancellor properly determine
         that West Knox had violated plaintiffs’
         rights under the Act?

         2.   Did the Chancellor correctly determine
         the amount of compensatory damages to
         which the Reeds were entitled in order to
         cure the violation of the setback
         requirement?

         3.   Are the plaintiffs entitled to an
         award of $5,300 in attorney’s fees and an
         award of $2,803.10 in discretionary costs?



The Reeds argue in their brief that this case should be

remanded “for consideration of an additional award of attorney’

s fees incident to the defense of this appeal.”




                                                                  Page 2
                                I.



            In December, 1994, the Reeds purchased a

newly-constructed house in the Crest Haven Subdivision of Knox

County from defendant West Knox.     The purchase price was

$138,350.    At the closing, West Knox gave the Reeds a warranty

deed, which deed provides, in pertinent part, as follows:

            [West Knox] for itself and for its
            successors does hereby covenant with the
            [Reeds], their heirs and assigns that it
            is lawfully seized in fee simple of the
            premises above conveyed and has full
            power, authority and right to convey the
            same, that said premises are free from all
            encumbrances except the county property
            taxes, and that it will forever warrant
            and defend the said premises and the title
            thereto against the lawful claims of all
            persons whomsoever.


(Emphasis added).    The deed further provides that the

conveyance is “made subject to all applicable restrictions,

easements, and building set back lines of record....”     By

virtue of this edict, the conveyance was made subject to a

provision of the subdivision restrictions stating that no

building could be located within five feet of any side lot

line.



            At the closing, the title agent instructed the Reeds

to sign a survey plat that reflected the layout of the house

on the property.    The survey plat shows that the house faces

generally south; and that the side lot lines run generally



                                                                   Page 3
from south to north as one faces the property.     The front lot

line is wider than the rear lot line.    Thus, the width of the

property narrows from the front to the back.



          A notation in cursive on the plat indicates that a

building setback of five feet is required along the side lot

lines.   Another such notation indicates that a five-foot

utility and/or drainage easement exists inside the side lot

lines.   The northeast corner of the house is shown on the plat

as being very close to the eastern lot line.     This aspect of

the survey was not mentioned at the closing, and neither of

the Reeds interpreted the plat as reflecting a violation of

the setback requirement.



          When the Reeds inspected the property, they believed

that the house was properly located on the lot.     Mr. Reed

noted that the house seemed to blend with the rest of the

subdivision in terms of the distance between their house and

the neighboring houses.    When the Reeds inspected the

property, the lot lines were not staked.    Thus, even though

the northeast corner of the house is 1.9 feet from the eastern

lot line, this fact was not readily apparent from an on-site

inspection. 1



          The Reeds did not discover the encroachment until

their neighbor advised them that he planned to erect a fence

along the Reeds’ eastern lot line.    In planning the fence, the



                                                                   Page 4
neighbor did a survey of the property and discovered that the

Reeds’ house intruded into the setback area.     This was the

first notice the Reeds had that the house violated a provision

of the subdivision restrictions.



         The Reeds brought suit against West Knox, alleging a

violation of the Act and requesting treble damages. 2   Upon

hearing the proof, the court awarded the Reeds a judgment in

the amount of $3,600.   Thereafter, the Reeds filed a motion to

reopen the proof and to recover treble damages, attorney’s

fees, and discretionary costs.     While denying the motion to

reopen the proof and to award treble damages, the court

granted an award of attorney’s fees and discretionary costs.



         West Knox filed a motion to reduce the judgment by

$3,000, the amount that the defendant title attorney paid to

settle the claim against him.    In its memorandum opinion, the

trial court held that West Knox was entitled to the requested

reduction.   In reviewing the amount of the judgment, the court

also reconsidered its initial award of damages:



         This review has led to the conclusion that
         the amount of the damages awarded
         Plaintiffs at trial was erroneous. The
         award was based upon West Knox’s
         contention that the error in the location
         of Plaintiffs’ home on the lot could be
         remedied by taking a notch out of the
         corner of their house at a cost of
         $3,600.00. While notching out could
         correct the location problem, in ruling in
         favor of that solution virtually no



                                                                  Page 5
consideration was given to Plaintiffs’
view of how the location problem should be
resolved. The notching out and damages
resulting therefrom would be proper for a
commercial structure in which aesthetic
considerations are of lesser, if any
significant, import. However, in
considering the amount and extent of
damages to a home aesthetics are generally
entitled to greater consideration. See:
Edenfield v. Woodlawn Manor, Inc. , 462
S.W.2d 237, 240-242 (Tenn.App. 1970).
Applying an essentially commercial
standard to the allowance of damages in
this case, rather than a residential
standard, was error.

Plaintiffs sought to have the correction

to their home be made by squaring off its

entire end, and they objected to having a

notch taken out of a corner of it.

Plaintiffs’ aesthetic sensibilities were

accorded essentially no weight.

Plaintiffs view that a squared off end on

the house would be aesthetically more in

keeping with the generally square type of

home they contracted for and which they

believed they had purchased, rather than a

house with a notched out corner is

understandable, and has merit.    While

Plaintiffs’ desires do not totally

control, their opinion of what would be

the most acceptable solution to the

problem, even though to a great extent

based on aesthetic considerations, should




                                             Page 6
          be accorded substantial weight.

          Considering all of the circumstances in

          evidence Plaintiffs are entitled to have a

          squared off end on their house as they

          were willing to accept, and as they

          sought.   While this is more expensive than

          the solution proposed by the defense, it

          is nonetheless far less expensive than

          would be moving the whole house, which

          would fully redress Plaintiffs’ injury.



Accordingly, the court awarded the Reeds a total of $26,500 in

damages plus $5,300 in attorney’s fees and $2,018.10 in

discretionary costs. 3



                               II.



          In this non-jury case, our review is de novo upon

the record, with a presumption of correctness as to the trial

court’s factual determinations, unless the preponderance of

the evidence is otherwise.   Rule 13(d), T.R.A.P.; Union

Carbide Corp. V. Huddleston, 854 S.W.2d 87, 91 (Tenn. 1993).

The trial court’s conclusions of law, however, are accorded no

such presumption.   Campbell v. Florida Steel, 919 S.W.2d 26,

35 (Tenn. 1996).



          We also note that the trial court is in the best



                                                                 Page 7
position to assess the credibility of the witnesses;

therefore, such determinations are entitled to great weight on

appeal.    Massengale v. Massengale, 915 S.W.2d 818, 819

(Tenn.App. 1995); Bowman v. Bowman, 836 S.W.2d 563, 566

(Tenn.App. 1991).   In fact, this court has noted that



           on an issue which hinges on witness
           credibility, [the trial court] will not be
           reversed unless, other than the oral
           testimony of the witnesses, there is found
           in the record clear, concrete and
           convincing evidence to the contrary.



Tennessee Valley Kaolin Corp. v. Perry, 526 S.W.2d 488, 490

(Tenn.App. 1974).



                               III.



           After reviewing the record with the foregoing

principles in mind, we cannot say that the evidence

preponderates against the trial court’s finding that West Knox

violated the Act.   The Act states, in pertinent part, as

follows:



           Any person who suffers an ascertainable
           loss of money or property, real, personal,
           or mixed...as a result of the use or
           employment by another person of an unfair
           or deceptive act or practice declared to
           be unlawful by this part, may bring an
           action individually to recover actual
           damages.




                                                                 Page 8
T.C.A. § 47-18-109(a)(1) (1995).     “The Tennessee Consumer

Protection Act is to be liberally construed to protect

consumers and others from those who engage in deceptive acts

or practices.”     Morris v. Mack’s Used Cars, 824 S.W.2d 538,

540 (Tenn. 1992).    The Act is applicable to real estate

transactions between consumers and sellers engaged in the

business of selling real property.     See Ganzevoort v. Russell,

949 S.W.2d 293, 297-98 (Tenn. 1997).



            We have recognized that “an unfair or deceptive act

need not be willful or knowingly made to recover actual

damages under the Consumer Protection Act.”     Smith v. Scott

Lewis Chevrolet, Inc., 843 S.W.2d 9, 12 (Tenn.App.

1992)(holding that negligent conduct constitutes a deceptive

act or practice under the Act).



            In its deed, West Knox represented that the property

was “free from all encumbrances except the county property

taxes.”     By making this statement, West Knox represented that

the property had no encumbrances other than property taxes

when in fact this was not the case.     The northeast corner of

the house lies within the five-foot setback area in violation

of the subdivision restrictions.     This violation of a

restrictive covenant is an encumbrance on the title of the

property.     See Staley v. Stephens, 404 N.E.2d 633, 636

(Ind.App. 1980)(finding setback violation created cloud on




                                                                    Page 9
title because buyers exposed to possible litigation from other

homeowners).     Thus, West Knox’s statement in the warranty deed

that no encumbrances existed other than property taxes was a

misrepresentation.



         Although the evidence does not suggest that West

Knox knowingly made the subject misrepresentation, the

evidence does preponderate that West Knox made this

representation negligently.     West Knox was acting in the

course of its business of selling houses when it represented

to the Reeds that the property was free from encumbrances

except property taxes.     Furthermore, the evidence

preponderates that West Knox failed to exercise reasonable

care in making this representation.     According to Wally

Conard, president of West Knox, the encroachment occurred when

the bulldozer operator began excavating from the wrong

surveying pin.     Mr. Conard testified that he did not discover

the encroachment until six months after the Reeds purchased

the house.     However, the eye of a trained professional such as

Mr. Conard should have recognized from a cursory examination

of the survey that the house encroached into the setback area.

We find and hold that Mr. Conard was negligent in failing to

discern the violation of the sideline setback requirement and

in making a representation in the deed to the effect that no

such violation existed.



         When questioned at trial about the survey, Mr. Reed



                                                                    Page 10
explained why neither he nor his wife noticed what is arguably

an indication on the survey that the northeast corner of the

house is one foot away from the eastern side line:



           Q:   Can you explain how you didn’t see
           that? It’s fairly clear on here it
           appears to me.

           A:   It is if you are looking for it.

           Q:   Well, did you take any time to examine
           the survey?

           A:   I did not try to rectify the survey
           with the other statements on the survey.
           I recognize it as my property. It says
           right here the building setbacks are five
           feet, [sic] must comply with building
           setbacks. Couldn’t have conflicting
           information on a survey.



It is our judgment that the evidence supports a finding that

West Knox made a negligent misrepresentation which violated

the Act.



                               IV.


                                A.


           Although the parties do not dispute the existence of

a setback violation as the house now stands, the parties do

dispute the effect of the violation on the property and how to

remedy the problems created by it.



           The evidence presented at trial preponderates that




                                                                  Page 11
the setback violation adversely affects the marketability of

the house.    The plaintiffs’ expert, attorney Stanley Roden,

testified that the title is not marketable because of the

violation.    Dwight Sharp, vice-president of the bank that

financed the Reeds’ purchase, admitted on cross-examination

that the violation “would have some bearing on” selling the

property.



            Although the violation is not visually apparent in

the property’s current state, the violation would become very

obvious if, as the Reeds’ neighbor proposes, a fence was

erected along the property line.    With a fence along or near

the property line, it would be obvious that the Reeds’ house

is too close to the line.    Furthermore, Mr. Reed testified

that one cannot move from the front of the property to the

rear without trespassing on his neighbor’s property.     Thus, it

is apparent from the evidence that the violation affects the

aesthetic value and marketability of the Reeds’ house.

            West Knox argues that any effect on the house’s

marketability could be resolved by amending the subdivision

restrictions to require setback lines in compliance with the

Knox County zoning requirements.    Although the county’s zoning

ordinance also requires a minimum setback line of five feet,

that ordinance -- unlike the subdivision restrictions -- does

not prohibit a patio within the setback area.    Thus, if, as

West Knox proposes, the corner of the house is removed and a

patio created from the exposed concrete slab, the Reeds’ house



                                                                    Page 12
would no longer be in violation of any setback requirement.



         We do not find West Knox’s proposed remedy to be a

feasible one.   Although a variance or an amendment to the

subdivision restrictions might technically resolve the

violation, such actions would not alleviate the aesthetic

problems which ultimately affect the house’s marketability.

Furthermore, the Reeds would end up with a house which is

irregularly shaped instead of the rectangular house they

purchased.   The “lopping off” of the offending corner may

remedy the setback violation but it would leave a house that

is unappealing to its owners and most likely undesirable to

prospective purchasers.



         We recognize that, in some cases, a violation of a

setback restriction may be so minor as to warrant an award of

only nominal damages.     For example, in Womack v. Ward, 186

S.W.2d 619 (Tenn.App. 1944), a restrictive covenant prohibited

any building from being nearer than four feet to a common

driveway shared by the plaintiff and the defendant.     The

defendant’s house encroached eight inches into the setback

area, and the plaintiff brought an action for violation of the

restrictive covenant.     We held that


         [t]he record does not contain the
         slightest evidence that such encroachment
         has depressed either rental or sales value
         of this property. In short we have a
         technical breach of the quoted agreement
         but of such insignificant nature as to be



                                                                 Page 13
         unnoticed for a year the house was under
         construction.



Id. at 620.    Because no actual damages were shown, we awarded

only nominal damages to the plaintiff.     Id.



         However, cases such as Womack are distinguishable

from the instant case.    First, the evidence before us

preponderates that the violation has an adverse effect on the

marketability, or sales value, of the Reeds’ house.       Second,

the setback violation in the instant case was more than a mere

technical violation; the violation resulted in the Reeds

purchasing a house that was different from that which was

represented to them.     The Reeds received a house which does

not conform with the subdivision’s restrictive covenants, thus

possibly subjecting them to litigation in the future.       See

Benton v. Bush, 644 S.W.2d 690, 692 (Tenn.App. 1982)(“

Restrictions to protect the beauty of the neighborhood, value

of the property, and uniformity are covenants...enforceable by

the owner of any of the lots so protected by the restrictive

covenants.”)    This is not a case for nominal damages.    The

Reeds have sustained real damages as a result of West Knox’s

violation of the Act.




                                                                    Page 14
                                B.


           We now turn to the issue of the measure of damages.

Marvin House, an engineering consultant, testified as an

expert witness for the Reeds.    In his opinion, removing only

the offending corner would disturb the aesthetic value of the

house.    Thus, he concluded, the most practical solution would

be to sever the eastern end of the building, including the

driveway, by approximately four feet.    Mr. House testified

that this approach would bring the house within the setback

requirement and would avoid an irregularly-shaped structure.

He estimated that the cost to do the needed modification would

be in the range of $29,500 to $31,500.



           West Knox presented the testimony of James Nicely,

the builder of the Reeds’ house.     He proposed remedying the

setback violation by removing 31 square feet of the laundry

room and creating an uncovered patio from the exposed concrete

slab.    Mr. Nicely estimated that the cost of removing the

corner of the house and leaving an uncovered patio would be

$2,347.16.



           We think that the proper measure of damages must

take into account the effect that the setback violation has on

the house’s aesthetic value.    See Edenfield v. Woodlawn Manor,

Inc., 462 S.W.2d 237, 240 (Tenn.App. 1970).    In Edenfield, the

purchaser of a condominium sued the developer because the




                                                                   Page 15
installation of air conditioning ducts did not comply with the

contract specifications.       In awarding the plaintiff the full

cost of replacing the air conditioning ducts, we referred to

13 Am.Jur.2d Building and Construction Contracts § 79 (1964):



         The fundamental principle which underlies
         the decisions regarding the measure of
         damages for defects or omissions in the
         performance of a building or construction
         contract is that a party is entitled to
         have what he contracts for or its
         equivalent.

                           *     *    *

         As a general rule, the measure of damages
         is the cost of correcting the defects or
         completing the omissions, rather than the
         difference in value between what ought to
         have been done in the performance of the
         contract and what has been done, where the
         correction or completion would not involve
         unreasonable destruction of the work done
         by the contractor and the cost thereof
         would not be grossly disproportionate to
         the results to be obtained. On the other
         hand, the courts generally adhere to the
         view that if a builder or contractor has
         not fully performed the terms of the
         construction agreement, but to repair the
         defects or omissions would require a
         substantial tearing down and rebuilding of
         the structure, the measure of damages is
         the difference in value between the work
         if it had been performed in accordance
         with the contract and that which was
         actually done, or (as it is sometimes
         said) the difference between the value of
         the defective structure and that of the
         structure if properly completed. Despite
         this latter rule, however, there is some
         authority to the effect that damages for a
         contractor’s breach of a contract to
         construct a dwelling, where it is not
         constructed in accordance with the plans
         and specifications, are the amount
         required to reconstruct it to make it
         conform to such plans and specifications,



                                                                    Page 16
         rather than the difference in loan or
         market value on the finished dwelling,
         since unlike a commercial structure, a
         dwelling has an esthetic value and must be
         constructed as the owner wants it, even
         though the finished dwelling may be just
         as good.



Edenfield, 462 S.W.2d at 241 (citing 13 Am.Jur.2d Building and

Construction Contracts § 79 (1964)).    We find the rationale of

Edenfield to be persuasive here.    We therefore affirm the

trial court’s award of damages based upon the cost of

correcting the setback violation.



                               V.


                               A.


         The Act provides that a court may award attorney’s

fees upon finding a violation of its terms.   T.C.A. §

47-18-109(e)(1) (1995).   We review the award of attorney’s

fees under an abuse of discretion standard.    See Haverlah v.

Memphis Aviation, Inc., 674 S.W.2d 297, 306 (Tenn.App. 1984).

In the instant case, we find no abuse of discretion in the

trial court’s threshold decision to award attorney’s fees.



         West Knox challenges the amount of fees awarded in

this case.   Specifically, West Knox argues that documentation

of an attorney’s time spent on a case is a “traditional

requirement” of recovering such fees.




                                                                   Page 17
           “While it is preferable to prove the reasonableness

of such fees through the affidavit of the attorney doing the

work, the Court can determine a reasonable fee upon

consideration of all facts and circumstances presented by the

record.”   Hennessee v. Wood Group Enters., Inc., 816 S.W.2d

35, 37 (Tenn.App. 1991).



           The Reeds filed a motion requesting an award of

attorney’s fees under the Act:


           While the attorney has a belief that he
           has more than fifty (50) hours of his time
           devoted to the file in the representation
           of Plaintiffs in the protection of their
           interest, he asked Plaintiffs to seek for
           him an award of $7,500.00 as an
           appropriate fee to be paid by Defendants
           to the Plaintiffs as their attorney fees.



The trial court awarded plaintiffs $5,000 in attorney’s fees.

We do not find this to be an unreasonable amount based upon

the attorney’s assertion that he spent more than fifty hours

on the case.   This issue is found adverse to the appellant.


                                 B.


           West Knox also challenges the chancellor’s award of

$2,018.10 in discretionary costs to the Reeds.   Specifically,

West Knox contests the award of $385.75 for the costs of

court-ordered mediation.



           “While reasonable and necessary costs in the



                                                                 Page 18
preparation and trial of a lawsuit may be assessed as

discretionary costs under T.R.C.P. 54.04(2), the awarding of

such costs is a discretionary matter with the trial court.”

Hodges v. S.C. Toof & Co., 833 S.W.2d 896, 902 (Tenn. 1992).


          Rule 54.04(2), Tenn.R.Civ.P., defines the

discretionary costs which are allowable as



          reasonable and necessary court reporter
          expenses for depositions or trials,
          reasonable and necessary expert witness
          fees for depositions or trials, and
          guardian ad litem fees....



Id.   We cannot say that the trial court abused its discretion

in awarding discretionary costs for deposition expenses, court

reporter expenses, and expert witness fees.   While an award

for the costs of mediation is not expressly authorized under

Rule 54.04(2), we find that such an award is permitted under

Section 7 of Rule 31 of the Rules of the Supreme Court:



          The costs of any alternative dispute resolution
          proceeding, including the costs of the services
          of the Rule 31 dispute resolution neutral, at
          the neutral’s request, may be charged as court
          costs. The court may in its sound discretion
          waive or reduce costs of an alternative dispute
          resolution proceeding .



In the instant case, it appears that the “neutral” billed for

his mediation services.   This is the only reasonable

explanation for the fact that the Reeds’ attorney seeks




                                                                 Page 19
reimbursement for such a charge.    We find that billing by the

neutral is tantamount to “the neutral’s request” as set forth

in Rule 31.


                               C.


           Finally, the Reeds contend that this case should be

remanded for consideration of an additional award of attorney’s

fees incident to the defense of this appeal.    We do not find

an award of fees on appeal to be appropriate in this case.

Certainly, this appeal is not frivolous in nature.    See T.C.A.

§   27-1-122 (1980).




                                                                   Page 20
                              VI.



          The judgment of the trial court is affirmed.    Costs

on appeal are taxed to the appellant.   This case is remanded

to the trial court for the enforcement of the judgment, and

for collection of costs assessed below, all pursuant to

applicable law.




                                  __________________________
                             Charles D. Susano, Jr., J.


CONCUR:



________________________
Houston M. Goddard, P.J.




________________________
William H. Inman, Sr.J.




                                                                  Page 21